DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of the remarks filed 12/28/2020, with respect to the prior art rejection(s) of claim(s) 1 and 15 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ageishi et al. in view of Feng et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16:
This claim recites the limitation "at least partially curing the inkjet ink comprises removing at least 50 wt% of liquid carrier from the radiation curable primer.”  However, there is insufficient antecedent basis for the step of “at least partially curing the inkjet ink.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ageishi et al. (US 2009/0318613 A1) in view of Feng et al. (WO 2015/116028 A1).
Regarding claim 1:
	Ageishi discloses a method of transfer inkjet printing comprising:
	applying a radiation curable primer (composition 12A) onto an intermediate transfer member (onto intermediate transfer drum 10: paragraph 17 & Fig. 3) of an inkjet printer to form a radiation curable primer layer (curable layer 12B);
	jetting a radiation curable inkjet ink (ink droplets 14A may be a “UV-curable type”: paragraph 149) onto the radiation curable primer layer on the intermediate transfer member to form an image (image T: paragraph 17 & Fig. 3);

	transferring the at least partially cured image to a substrate (P) to form a printed substrate (paragraph 17 & Fig. 3).
	Ageishi et al. do not expressly disclose the composition of the radiation curable inkjet ink, and thus does not expressly disclose that the radiation curable inkjet ink comprises a water-soluble photoinitiator.
	However, Agesihi et al. do suggest that the inkjet ink may be aqueous (paragraph 149).
	Moreover, Feng et al. disclose a method of inkjet printing in which a radiation curable inkjet ink (“UV curable ink”) and a primer (“pre-treatment fluid”) can be applied in wet-on-wet applications suitable for high speed printing (paragraph 6), wherein the radiation curable inkjet ink includes a water soluble photoinitiator (paragraphs 8, 55).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a water soluble photoinitiator into Ageishi et al.’s radiation curable inkjet ink, such as taught by Feng et al., so as to enable the desired curing of an aqueous based inkjet ink, even in high speed, wet-on-wet printing applications.
Regarding claim 2:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the method further comprises the step of at least partially drying the radiation curable inkjet ink before irradiating the radiation curable inkjet ink and the radiation curable primer (at least some drying via the water-absorbing resin particles occurs before irradiation: paragraph 79).
Regarding claim 3:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the method further comprises irradiating the at least partially cured image on the substrate to form the printed substrate (via stimulus application unit 18: paragraph 48 & Fig. 3).
Regarding claim 7:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the radiation curable primer is applied by a method selected from rod coating, roll coating, spray coating, electrostatic printing, or inkjet printing (paragraph 26).
Regarding claim 8:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the method comprises irradiating with visible light, ultraviolet light, electron beam irradiation, ionizing radiation, non-ionising radiation, or any combination thereof (paragraphs 32-33, 64-65).
Regarding claim 9:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the method comprises irradiating with ultraviolet light (paragraphs 32-33, 64-65).
Regarding claim 12:
Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the radiation curable primer lacks or substantially lacks pigment (paragraphs 202-203).
Regarding claim 13:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Feng et al. also disclose that the radiation curable inkjet ink comprises a radiation curable polyurethane resin (paragraph 37).
Regarding claim 14:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the radiation curable primer comprises a radiation curable acrylate resin (paragraphs 202-203).
Regarding claim 17:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the radiation curable primer includes a radiation curable primer resin (paragraph 88), a photoinitiator (paragraph 92), and a diluent (paragraph 142) dispersed in a liquid carrier (paragraph 142).
Regarding claim 18:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, but does not expressly disclose the use of a radiation curable primer having a water-dispersible methacrylated polyurethane.
	However, Ageishi et al. do also disclose that the radiation curable primer includes a methacrylated urethane (paragraph 93).
	Moreover, Feng et al. teach that water-dispersible methacrylated polyurethanes aids in providing durability to the prints (paragraph 35).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize a water-dispersible methacrylated polyurethane, such as taught by Feng et al., as the methacrylated urethane in Ageishi et al.’s primer.
Regarding claim 19:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, and Ageishi et al. also disclose that the radiation curable primer includes a radiation curable primer resin (any of those described in paragraph 93).
Ageishi et al.’s modified method does not expressly disclose the composition of the radiation curable inkjet ink, and thus does not expressly disclose that the radiation curable resin in the inkjet ink is different from the radiation curable resin in the radiation curable primer.
 However, Feng et al. also disclose a radiation curable inkjet ink that includes a radiation curable resin that aids in providing durability to the prints (paragraphs 35-36).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a radiation curable resin into Ageishi et al.’s inkjet ink such that the radiation curable resin in the inkjet ink is different from the radiation curable resin in the radiation curable primer.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1/2) as anticipated by Ageishi (US 2009/0318613 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Ageishi (US 2009/0318613 A1) in view of Feng et al. (WO 2015/116028 A1).
Regarding claim 15:
	Ageishi discloses a transfer inkjet printing apparatus (Fig. 3) comprising:
	an intermediate transfer member (intermediate transfer drum 10);
	a primer application station (supply unit 12);
	an inkjet print head (inkjet recording head 14); and
	a radiation source (stimulus application unit 24),
	wherein the transfer inkjet printing apparatus is adapted, in use, to apply a radiation curable primer to the intermediate transfer member (paragraph 17); jet a radiation curable inkjet ink onto the radiation curable primer on the intermediate transfer member (paragraphs 17, 149), wherein the radiation curable inkjet ink may include a water soluble photoinitiator (to enable UV curing thereof: paragraph 149); and irradiate the radiation curable inkjet ink and the radiation curable primer to at least partially cure the radiation curable inkjet ink and the radiation curable primer on the intermediate transfer member (paragraphs 62, 67).
	Examiner notes that the steps which the printing apparatus is “adapted, in use, to …” perform are interpreted as limitations of capability of the claimed printing apparatus.  In other 
	In an alternative viewpoint, Ageishi et al. do not expressly disclose the composition of the radiation curable inkjet ink, and thus does not expressly disclose that the radiation curable inkjet ink comprises a water-soluble photoinitiator.
	However, Agesihi et al. do suggest that the inkjet ink may be aqueous (paragraph 149).
	Moreover, Feng et al. disclose a method of inkjet printing in which a radiation curable inkjet ink (“UV curable ink”) and radiation curable primer (“pre-treatment fluid”) can be applied in wet-on-wet applications suitable for high speed printing (paragraph 6), wherein the radiation curable inkjet ink may include an aqueous vehicle (paragraph 8) and a water soluble photoinitiator (paragraphs 8, 55).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a water soluble photoinitiator into Ageishi et al.’s radiation curable inkjet ink, such as taught by Feng et al., so as to enable the desired curing of an aqueous based inkjet ink, even in high speed, wet-on-wet printing applications.	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ageishi et al. as modified by Feng et al., as applied to claim 1 above, and further in view of Martinez de Leon et al. (US 2018/0354249 A1).
Regarding claim 4:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, but does not expressly comprise the step of fully curing the image on the intermediate transfer member.
However, Martinez de Leon et al. disclose that it may be desirable for an ink to be fully cured before normal pressure is exerted during transfer so that the ink will not undesirably spread (paragraph 130).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to fully cure the ink and primer in Ageishi’s et al.’s modified method, so as to prevent undesirable spreading during pressurized transfer.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ageishi et al. as modified by Feng et al., as applied to claim 1 above, and further in view of Akazawa et al. (US 2016/0307078 A1).
Regarding claims 5-6:
	Ageishi et al. modified method comprises all the limitations of claim 1, but does not expressly comprise the step of applying the radiation curable primer to the entire surface of the intermediate transfer member.
	However, Akazawa et al. disclose either applying a primer (“precoat”) to the entire surface of a substrate (paragraph 60), or selectively applying the primer to reduce consumption thereof (paragraph 14).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to apply the primer in the manner taught by Akazawa et al., such that it either covers the entire surface of the intermediate transfer member and allows for full-bleed printing, or selectively applying the primer to the intermediate transfer member so as to reduce consumption thereof.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ageishi et al. as modified by Feng et al., as applied to claim 1 above, and further in view of Hearon (US 2016/0376453 A1).
Regarding claim 10:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, but does not expressly comprise the step of irradiating the radiation curable inkjet ink on the intermediate transfer member for 10 microseconds to 10 seconds to form the at least partially cured image.
	However, Hearon discloses that for a UV curable coating, full or partial curing can be induced by exposure to irradiation energies for a period of time in the range of 0.01 seconds to 1 hour (paragraph 105).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to perform Ageishi et al.’s irradiation for e.g. 5 seconds, so as to induce full or partial curing, as taught by Hearon.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ageishi et al. as modified by Feng et al., as applied to claim 1 above, and further in view of Shmaiser et al. (US 2015/0049134 A1).
Regarding claim 11:
	Ageishi et al.’s modified method comprises all the limitations of claim 1, but does not expressly comprise the step of heating the intermediate transfer member to 50 to 150 degrees Celsius before the radiation curable inkjet ink is jetted onto the intermediate transfer member.
	However, Shmaiser et al. disclose heating an intermediate transfer member (blanket 102) to a temperature between 70 and 130 degrees Celsius (paragraph 68) at a point upstream of an inkjetting station (heaters 132 inserted into support plates 130: Figs. 2, 4) so as to allow rapid evaporation of the ink carrier (paragraph 68).


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853